Citation Nr: 1211316	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  08-15 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for carcinoma of the bladder and kidney, and if so, whether the reopened claim should be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 
      

INTRODUCTION

The Veteran had active air service from August 1960 to January 1962.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge in Washington, DC in February 2012.  A transcript of the hearing is associated with the claims file. 

The issue of entitlement to service connection for carcinoma of the bladder and kidney is addressed in the REMAND following the order section of this decision.  


FINDINGS OF FACT

1.  In an unappealed July 1999 Board decision, the Veteran was denied entitlement to service connection for carcinoma of the bladder and kidney.  

2.  The evidence associated with the claims file subsequent to the July 1999 Board decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for carcinoma of the bladder and kidney.






CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of entitlement to service connection for carcinoma of the bladder and kidney.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim to reopen his claim of entitlement to service connection for carcinoma of the bladder and kidney.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011). 

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

The Veteran originally filed his claim of entitlement to service connection for cancer of the bladder and kidney in April 1993.  In a December 1993 rating decision, the RO denied entitlement to service connection for kidney and bladder cancer based on a finding that there was no record of occupational radiation exposure while the Veteran was in active service and there was no evidence that the Veteran's disability was otherwise related to his active service.  The Veteran appealed this decision and in a July 1999 Board decision, the Veteran was denied entitlement to service connection for carcinoma of the bladder and kidney based on a finding that there was no competent evidence of record that the Veteran's carcinoma was incurred in or aggravated by active service.  The Veteran did not appeal this decision.  

The pertinent evidence of record at the time of the July 1999 rating decision included the following: the Veteran's service treatment records (STRs) which were negative for any diagnosis of carcinoma or evidence of exposure to ionizing radiation while the Veteran was in active service; statements from the Veteran in which he reported that he was exposed to ionizing radiation as a result of being around atomic bombs in his role as an air policeman; and an April 1993 statement from the Veteran's spouse in which she reported that they had been told that because the Veteran had developed bladder and kidney carcinoma at an unusually young age, it was probably a result of his exposure to radiation during active service.  

The pertinent evidence that has been received since the July 1999 Board decision includes the following: private medical records showing that the Veteran was diagnosed with carcinoma of the bladder and kidney in 1986; an August 2005 statement from the Veteran's private physician Dr. L.G., in which he reported that the Veteran's reported exposure to ionizing radiation during active service may have been the carcinogenic precursor to his subsequent development of transitional cell carcinoma of the left kidney and recurrent bladder tumors; an October 2005 letter from another of the Veteran's private physicians, Dr. F.B., in which he reported that it was his opinion that the Veteran's reported constant exposure to radiation during service produced the carcinoma of his kidney and bladder; a January 2012 statement from Dr. L.G. in which he again reported that the Veteran's carcinoma may have been caused by his reported exposure to ionizing radiation while in active service; and the Veteran's February 2012 Board testimony in which he again reported that he was constantly around atomic weapons while in active service as part of his duties as an air policeman.  

The Board finds that the statement's from the Veteran's private physicians indicating that his carcinoma of the bladder and kidney may be a result of exposure to ionizing radiation during active service are new and material.  In this regard, the Board finds that the evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim.

Accordingly, reopening of the claim of entitlement to service connection for carcinoma of the bladder and kidney is in order.






ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for carcinoma of the bladder and kidney is granted.


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to service connection for carcinoma of the bladder and kidney is decided.  

At the outset, the Board finds that the Veteran is not considered to have been exposed to ionizing radiation for the purposes of presumptive service connection under 38 C.F.R. § 3.309 (d) (2011).  However, the Veteran may have been exposed to ionizing radiation for the purposes of entitlement to service connection under 38 C.F.R. § 3.311 (2011).  Additionally, kidney and bladder cancer are considered to be radiogenic conditions that are subject to compensation under the provisions of 38 C.F.R. § 3.311.

The Veteran has consistently reported that he was exposed to ionizing radiation during the course of his duties while in active service.  He reported that he was an air policeman and was required to check the atomic bombs regularly, to include touching them to read and report authentication codes physically located on the bombs.  A review of the Veteran's DD Form 214 shows that the Veteran's military occupational specialty (MOS) while in active service was that of air policeman as reported.  However, there is no indication from the record that attempts have been made to obtain the Veteran's service personnel records (SPRs) in order to corroborate his reports of radiation exposure in service, specifically to determine whether he has a DD Form 1141 in his record. 

As the Veteran has consistently reported that he was regularly exposed to ionizing radiation during active service, attempts to obtain his SPRs in an effort to corroborate his statements must be made before a decision is rendered with regard to this issue.    

In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. §§ 3.307 or 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311 (a).  Therefore, the Board finds that a radiation dosage estimate based on the Veteran's reported occupational radiation exposure must be obtained prior to a decision being rendered with regard to the Veteran's claim of entitlement to service connection for bladder and kidney cancer.

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C., for the following actions:

1. The RO or the AMC should request that the Veteran clearly identify any and all radiation exposure while in active service.

2. The RO or the AMC should undertake appropriate development to obtain the Veteran's complete service personnel records.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

3. Then, the claims file, to specifically include all information pertaining to the Veteran's radiation exposure during active service should be sent to the Under Secretary for Health for preparation of a radiation dosage estimate in accordance with 38 C.F.R. § 3.311.

4. Then, the claims file, to specifically include all radiation dosage estimates, should be sent to the Under Secretary for Benefits for action in accordance with 38 C.F.R. § 3.311.

5. The RO or the AMC should undertake any other development it determines to be warranted.  Then, the RO or the AMC should readjudicate the Veteran's remaining claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


